Citation Nr: 0518310	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  93-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.



WITNESSES AT HEARING ON APPEAL

Appellant and C.B.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1969. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 1991, September 1991 and March 
1993 rating decisions of the Jackson, Mississippi, Regional 
Office (RO).  The March 1991 rating decision, in pertinent 
part, denied increased disability evaluations for the 
veteran's service-connected chronic lumbosacral strain with 
traumatic arthritis and his post-operative residuals of a 
pleural cavity injury including residuals of a resolved 
hemopneumothorax and a retained metallic foreign body in the 
left upper chest.  The veteran's claim for entitlement to a 
total rating for compensation purposes based on individual 
unemployability was also denied.  The September 1991 rating 
decision denied service connection for hypertension and for 
chronic obstructive pulmonary disease.  The March 1993 rating 
decision, in pertinent part, denied service connection for a 
stomach disorder, a sinus disorder and for sleep apnea 
syndrome.  At a September 1993 hearing on appeal, the veteran 
expressly withdrew his claim for service connection for sleep 
apnea syndrome.  In February 1995, the Board remanded this 
case to the RO to obtain private treatment records and to 
afford the veteran Department of Veterans Affairs (VA) 
orthopedic, neurological, pulmonary, cardiovascular and 
psychiatric examinations.  In a written statement dated in 
February 1995, the veteran expressly withdrew his claims for 
service connection for a sinus disorder, chronic obstructive 
pulmonary disease and for a stomach disorder.

In June 1996, the Board denied the veteran's claims for 
increased evaluations for his service-connected chronic 
lumbosacral strain with traumatic arthritis and for his post-
operative residuals of a pleural cavity injury including 
residuals of a resolved hemopneumothorax and a retained 
metallic foreign body in the left upper chest.  The Board 
remanded the remaining issues on appeal to the RO to afford 
the veteran a VA cardiovascular examination.  A February 1997 
rating decision, in pertinent part, continued the denial of 
service connection for hypertension and the denial of the 
veteran's claim for a total rating for compensation purposes 
based on individual unemployability.  In February 1998, the 
Board confirmed the denial of service connection for 
hypertension (on the basis that the claim was not well-
grounded) and denied a total rating based on unemployability.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a decision of 
January 2000, the Court reversed the Board's decision on the 
claim for service connection for hypertension (specifically 
finding that the claim was well grounded) and vacated the 
Board's decision on the unemployability claim.  The Court 
remanded both claims for further proceedings.  In July 2000, 
the Board remanded both claims to the RO for further 
development of evidence.  In a decision of September 2000, 
the RO granted the claim for unemployability benefits.  In 
addition, the RO again denied service connection for 
hypertension on the basis that (contrary to the Court's 
conclusion) the claim was not well grounded.  The case was 
subsequently held at the RO for a period of time in 
connection with a dispute between the veteran and his 
attorney over attorney fees.  The case was eventually 
returned to the Board.  A hearing was scheduled at the Board 
in January 2003, but the veteran did not appear for that 
hearing and did not request that it be rescheduled.  The 
Board remanded the case for additional development in 
November 2003 and again in November 2004.  The requested 
actions have since been completed, and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that the 
veteran's current hypertension disorder was not manifested 
until many years after service and is not related to active 
duty service or any incident therein.

3.  The veteran's hypertension was not caused or aggravated 
by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOC also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as a letter from the RO dated in March 2003 and February 
2004 provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  A 
hearing was scheduled for January 2003; however, the veteran 
failed to appear for his hearing and did not request that it 
be rescheduled.  The claims file contains his service medical 
records.  His current VA treatment records have also been 
obtained.  He has been afforded VA examinations, and relevant 
medical opinions have been obtained.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  In the Court's order of January 2000, it was held 
that the Board had failed to adequately address the claim for 
service connection for hypertension based on a theory of 
secondary service connection, and had not analyzed the claim 
in light of factors set forth in Allen v. Brown, 7 Vet. App. 
439 (1995).  In particular, the veteran had claimed that his 
service-connected back disorder had caused pain which had 
aggravated his hypertension.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Factual Background

The veteran asserts on appeal that he is entitled to service 
connection for hypertension.  The veteran alleges that he 
incurred hypertension during his period of service, or in the 
alternative, that he incurred or aggravated such disorder as 
a result of his service-connected chronic lumbosacral strain 
with traumatic arthritis.

The veteran's service medical records do not contain any 
indication that hypertension was present during service.  The 
veteran's service medical records do not refer to complaints 
of or treatment for hypertension.  At the time of the June 
1966 enlistment examination, the veteran had a blood pressure 
reading of 114/78. Treatment records dated in July 1967 and 
August 1967 indicated that the veteran was treated for 
complaints of lumbar pain.  An October 1967 treatment entry 
noted a blood pressure reading of 110/90.  It was noted that 
the veteran was possibly intoxicated at that time.  A June 
1968 treatment entry noted an impression of muscular low back 
pain.  A later June 1968 entry noted an impression of 
myalgia.  A September 1968 treatment entry indicated a blood 
pressure reading of 120/70.  The June 1969 separation 
examination report noted a blood pressure reading of 120/70.  
The veteran's heart and vascular system were noted to be 
normal.

The veteran underwent a VA general medical examination in 
January 1970.  A blood pressure reading of 112/70 was 
indicated.  The examiner noted that there was no history of 
evidence of heart disease.  VA treatment records dated from 
March 1975 to July 1976, including an October 1975 VA general 
medical examination report, made no reference to 
hypertension.

A May 1982 VA general medical examination report noted 
systolic blood pressure readings ranging from 100 to 140 and 
diastolic reading ranging from 70 to 80.  The veteran 
reported sharp knife-like chest pains after exercise.  A 
September 1982 cardiovascular evaluation noted a blood 
pressure reading of 110/80.  The examiner noted an impression 
of no cardiac disease and normal treadmill test.  A July 1986 
VA general medical examination report noted blood pressure 
readings of 120/80 and 110/80.  VA treatment records dated 
from February 1987 to July 1987 indicated that the veteran 
continued to receive treatment for multiple disorders.

VA treatment records dated from November 1989 to February 
1991 indicated that the veteran was treated for several 
disorders.  A November 1989 entry related a blood pressure 
reading of 120/90 and a December 1989 entry noted a blood 
pressure reading of 124/88.  A December 1990 VA treatment 
report noted a blood pressure reading of 160/118.  On 
recheck, the reading was 140/100.  The veteran underwent a VA 
general medical examination in February 1991.  The examiner 
noted that the veteran had several increased blood pressure 
readings secondary to pain.  Readings of 130/94, 120/94 and 
140/94 were noted.  The examiner noted that the veteran had 
mild increased blood pressure and needed to be rechecked for 
definitive diagnosis.

VA treatment records dated from May 1991 to August 1991 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA general medical examination in 
August 1991.  It was noted that the veteran had high blood 
pressure secondary to pain in his back and muscles.  Blood 
pressure readings of 130/90, 124/92 and 126/90 were 
indicated.  The examiner diagnosed borderline hypertension 
probably secondary to pain.

The veteran underwent a VA cardiovascular examination in 
January 1993.  Blood pressure readings included 140/96, 
130/90, 142/98 , 160/100 and 172/94.  The diagnoses included 
elevated blood pressure probably in response to pain.  The 
examiner commented that the veteran had hypertension based on 
clinical findings and that it appeared that the blood 
pressure was elevated when the veteran was having problems 
with his back.  The examiner remarked that the only way to 
completely resolve the problem would be to hospitalize the 
veteran and control his back pain and take several blood 
pressure readings to see if the veteran has hypertension or 
just elevated blood pressure related to pain.  Significantly, 
the examiner stated that back pain can cause elevated 
pressure, but it cannot cause the disease hypertension.

At the September 1993 hearing on appeal, the veteran 
testified that a physician had told him that his high blood 
pressure was due to pain.  He reported that he took 
medication for pain, but not for his blood pressure.  Private 
treatment records dated from October 1994 to December 1994 
referred to treatment for several disorders.

A January 1995 statement from a VA physician noted that the 
veteran had stage I Hypertension which was exacerbated during 
episodes of severe back pain.  The physician indicated that 
the veteran was beginning to show evidence of end organ 
damage from hypertension as evidenced by cardiac enlargement.

A May 1995 VA non-tuberculosis diseases and other injuries 
examination report noted blood pressure readings were 
130/100, 118/90, 120/90 and 120/90.  An echocardiogram 
revealed normal left ventricular size and function and 
possible right ventricular hypertrophy with normal values.  
The diagnoses included essential hypertension.  The examiner 
noted that the veteran had essential hypertension and that, 
therefore, by definition, essentially hypertension etiology 
was unknown.  The examiner stated that he could not guess 
what caused the veteran's hypertension.  

A January 1997 VA hospital report noted that the veteran was 
admitted to evaluate the relationship between his blood 
pressure and his back pain.  It was noted that the beginning 
blood pressure was 158/98.  After three minutes of walking, 
the reading was 152/100.  A reading of 150/96 was recorded 
prior to lifting five pounds from the floor level to the knee 
level.  After three minutes, the reading was 150/96.  After 
thirty seconds of repetitive squatting, the resultant 
pressure was 148/102.  Stacking objects resulted in a blood 
pressure reading of 146/93.  The diagnoses included back pain 
secondary to remote injury and hypertension.  An additional 
report noted, as to an assessment, that the veteran was 
cooperative and exhibited facial grimaces indicating pain 
greater with walking and squatting.  The examiner noted that 
the veteran's beginning blood pressure did not significantly 
change during activity and that squatting provided the 
highest blood pressure reading of 148/102.

In a January 1997 report, a VA physician and chief of 
cardiology, noted that the veteran was taken to an exercise 
stress laboratory while on blood pressure medication.  He was 
connected to an electrocardiogram monitor and to a manual 
blood pressure cuff.  Blood pressure readings ranging from 
110 to 135 systolic and 85 to 90 diastolic were reported.  
The VA physician commented that during the performance of 
maneuvers, there were no pathologically significant blood 
pressure changes and that probably the minor variations were 
due to normal movement and positioning of the body.  It was 
noted that there was no significant pain expressed vocally or 
through facial expressions except for discomfort due to 
awkwardness of some positions due to the veteran' obesity.

Finally, the report of a heart examination conducted by the 
VA in September 2000 shows that the examiner noted that the 
veteran was alleging that his hypertension was aggravated by 
his service connected low back pain.  The examiner reviewed 
the claims file, and noted that the first evidence of 
borderline blood pressures was in 1989, approximately 20 
years after service.  There was no evidence during service or 
between 1969 and 1989 of any documented diagnosis of 
hypertension.  The veteran currently had hypertension for 
which he took medication.  The examiner noted that it is 
medically understood that pain can cause elevation of one's 
blood pressure; however, there is no literature which would 
support hypertension being etiologically caused by pain.  The 
examiner noted that the veteran denied having any symptoms 
related to his hypertension when he was not in pain, and he 
stated that at times of chronic pain his blood pressure goes 
up, and that he had a history of blackout spells.  Though 
documentation of elevated blood pressures were available in 
his medical records, the associated syncope was not 
etiologically related to the elevated blood pressures.  The 
examiner concluded that it can be said that chronic low back 
pain can aggravate the management of his hypertension, but it 
would not be medically possible to identify any increased 
manifestations of symptoms or in organ effects of 
hypertension that are proximately due to the service 
connected lumbosacral strain with traumatic arthritis.   

IV.  Analysis

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
hypertension became manifest or otherwise originated during 
his period of service or within one year of service 
separation.  The veteran's VA medical treatment records show 
that his diagnoses include hypertension; however, the records 
are dated many years after separation from service and do not 
contain any medical opinion relating the hypertension to 
service.  

The Board notes that the veteran's service medical records 
make no reference to complaints of or treatment for 
hypertension.  An October 1967 treatment entry did note a 
blood pressure reading of 110/90.  However, there was also a 
reference that the veteran may have been intoxicated at that 
time, and all other blood pressure readings during service 
were no higher than 120 systolic and 78 diastolic.  The June 
1969 separation examination noted a blood pressure reading of 
120/70 and there were notations that the veteran's heart and 
vascular system were normal.  The service medical records 
indicated that the veteran was treated for a low back 
disorder with various impressions including muscular low back 
pain and myalgia.  The Board observes that the first clinical 
reference to elevated blood pressure readings or to 
hypertension was pursuant to a November 1989 VA treatment 
entry, more than twenty years after the veteran's separation 
from service, which related a blood pressure reading of 
120/90.  A December 1990 VA treatment entry related a blood 
pressure reading of 160/118 and a reading of 140/100 on 
recheck.

The clinical and other probative evidence of record also 
fails to indicate an etiological relationship between the 
veteran's hypertension and his service-connected chronic 
lumbosacral strain with traumatic arthritis.  The Board has 
noted that a February 1991 VA general medical examination 
report noted that the veteran had several increased blood 
pressure readings secondary to pain.  Also, an August 1991 VA 
general medical examination reported related diagnoses 
including borderline hypertension probably secondary to pain.  
Further, a January 1993 VA cardiovascular examination report 
noted diagnoses including elevated blood pressure probably in 
response to pain.  The examiner commented that the veteran 
had hypertension based on clinical findings and that it 
appeared that the blood pressure was elevated when the 
veteran was having problems with his back.  The examiner 
remarked that back pain could cause elevated pressure, but 
that it could not cause the disease hypertension.  It was 
noted that the only way to completely resolve the problem was 
to hospitalize the veteran and control his back pain and take 
blood pressure readings to see if the veteran had 
hypertension or just elevated pressure related to pain.  The 
Board also observes that a January 1995 statement from a VA 
physician related that the veteran had stage I hypertension 
which was exacerbated during episodes of severe pain.  The 
Board observes that there is no indication that the medical 
examiners, pursuant to the February 1991 and August 1991 VA 
general medical examinations, the January 1993 VA 
cardiovascular examination, or the January 1995 statement, 
reviewed the veteran's claims folder.  The conclusions were 
apparently based, in part, on a history solely provided by 
the veteran.  Further, the examination reports refer to 
elevated blood pressure readings as opposed to essential or 
chronic hypertension and the January 1995 statement indicated 
that hypertension was "exacerbated" during episodes of 
severe pain.  The physician did not provide any rationale as 
to what he meant by such term and whether there was any 
actual aggravation of the veteran's hypertension as a result 
of his service-connected back disorder.  Moreover, he did not 
provide an explanation for that conclusion.  A bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that 
there is no clinical data or other rationale to support his 
opinion; nor is there anything otherwise in the record that 
would give it substance.  Therefore, the opinion is 
essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 
(1999).  

Additionally, the Board notes that a May 1995 VA non-
tuberculosis diseases and other injuries examination report 
noted a diagnosis of essential hypertension.  The examiner 
commented that the veteran had essential hypertension and 
that, therefore, by definition, the etiology of such disorder 
was unknown.  Also, in January 1997, the veteran was 
hospitalized to evaluate the relationship between his blood 
pressure and back pain.  A report noted, as to an assessment, 
that the veteran exhibited facial grimaces indicating pain 
with walking and squatting.  It was specifically noted that 
the veteran's beginning blood pressure did not significantly 
change during activity and that squatting provided the 
highest blood pressure reading.  Additionally, a January 1997 
report from a VA physician and chief of cardiology, noted 
that the veteran was taken to a stress laboratory and was 
connected to an electrocardiogram and blood pressure cuff.  
The physician commented that during the performance of 
maneuvers, there were no pathologically significant blood 
pressure changes and probably the minor variations were due 
to normal movement and positioning of the veteran's body.  
The physician remarked that there was no significant pain 
expressed vocally or through facial expressions except for 
discomfort due to obesity.  The Board observes that the May 
1995 VA examination report, as noted above, related a 
diagnosis of essential hypertension with an unknown etiology. 
Additionally, the January 1997 VA hospital reports and 
physician statements specifically related that there were no 
pathologically significant changes in the veteran's blood 
pressure on activity even when pain was indicated.  The Board 
observes that such studies were specifically scheduled to 
determine the relationship between the veteran's blood 
pressure and his service-connected back disorder.  Also, the 
January 1993 VA cardiovascular examination report noted that 
such evaluations were the only way to completely resolve 
whether the veteran had hypertension or just elevated blood 
pressure readings.  Consequently, the Board finds that the 
May 1995 VA examination, and the January 1997 hospital 
reports are more probative in this matter than the prior 
August 1991 general medical examination report, January 1993 
cardiovascular examination report and January 1995 physician 
statement.  The Board observes that the subsequent January 
1997 reports fail to indicate any relationship between the 
veteran's hypertension and his service-connected chronic 
lumbar strain with traumatic arthritis.  Finally, the 
September 2000 VA examiner concluded that it would not be 
medically possible to identify any increased manifestations 
of symptoms or in organ effects of hypertension that are 
proximately due to the service connected lumbosacral strain 
with traumatic arthritis.  To the extent that the back pain 
has caused an occasional elevation of the veteran's blood 
pressure reading, the Board concludes that this is not 
"aggravation" which would allow allowance of service 
connection on a secondary basis pursuant to Allen.  Temporary 
or intermittent flare-ups of an injury or disease are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  

The Board notes that the veteran has alleged in testimony and 
multiple voluminous statements on appeal that his 
hypertension originated during his period of service or, in 
the alternative, was incurred or aggravated as a result of 
his service-connected chronic lumbosacral strain with 
traumatic arthritis.  However, the Board notes that the 
veteran is not competent, as a lay person, to assert that a 
relationship exists between his period of service and such 
disorder, that such disorder is etiologically related to his 
service- connected disorder low back disorder, or to 
otherwise assert medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Board notes that 
the record is devoid of sufficiently competent evidence 
establishing that the veteran's hypertension became manifest 
or otherwise originated during the veteran's period of 
service.  The probative medical evidence simply fails to 
adequately establish any relationship or nexus between such a 
disorder and the veteran's period of service.  The 
preponderance of the competent evidence of record also shows 
that such disorder is not etiologically related to or 
aggravated by the veteran's service-connected chronic 
lumbosacral strain with traumatic arthritis.  The most 
probative physician statements demonstrate that there is no 
such a relationship.  Therefore, the Board concludes that 
hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service-connected 
disability.  


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


